United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1007
Issued: August 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 20141 appellant filed a timely appeal of the September 25, 2013 and
February 7, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for compensation. Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on September 25, 2013, the 180-day computation begins on September 26, 2013. One hundred
and eighty days from September 25, 2013 was March 24, 2014. Since using March 27, 2014, the date the appeal
was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is
considered the date of filing. The date of the U.S. Postal Service postmark is March 20, 2014, which renders the
appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on June 4, 2013, as alleged.
FACTUAL HISTORY
On June 10, 2013 appellant, then a 51-year-old paralegal specialist, filed a traumatic
injury claim alleging that on June 4, 2013, when she was returning to her cubicle from using the
bathroom, another employee rounded the corner and walked directly into her wheelchair. The
employee made contact with appellant’s left knee before landing on her and then falling over
appellant’s right shoulder onto the floor behind her. Appellant’s wheelchair teetered on two
wheels before stabilizing back on the ground. As a result of the incident, her left knee was
bruised, with a puncture wound formed on the inside of her left leg, and she was unable to
straighten her knee. When she went to a chiropractor a few days later, appellant was told that her
knee had popped out of its socket.
By letter dated June 24, 2013, OWCP asked that appellant submit further information to
support her claim.
In a June 12, 2013 clinical provider note from Bluegrass Urgent Care, Dr. Robert R. So, a
general practitioner, stated under history of illness that “This was not a job-related problem.”
Dr. So indicated that appellant’s knee injury happened after a collision with someone at work
about one week prior. He listed her primary injuries as a soft tissue injury of the left knee and
contusion. Dr. So noted that the x-rays of appellant’s left knee taken on June 12, 2013 revealed
no evidence of an acute fracture. He noted no prior injury to her left lower extremity.
In a June 24, 2013 attending physician’s report, Dr. Klaude Kocan, a chiropractor,
described the history of the injury by noting that appellant was sitting in her wheelchair when a
coworker walked into her and fell over her. Appellant was in a wheelchair due to multiple
sclerosis. Dr. Kocan diagnosed lumbar hip strain/sprain and knee sprain. He noted that he
performed adjustments, rehabilitation stretching, manual therapy, stem therapy and rehabilitation
exercises. Dr. Kocan checked a box that he believed appellant’s condition was caused or
aggravated by her employment activity. Appellant also submitted chiropractic treatment notes
which reflect that she commenced chiropractic treatment on January 18, 2013. She complained
of weak legs and hips and noted that these symptoms began in 2002. Appellant also indicated
that she had multiple sclerosis with difficulty standing and walking. A January 21, 2013
treatment plan noted that appellant had neck pain with numbness in her left foot, left leg, right
foot and right leg. The chiropractic notes further indicated treatment to her legs, hip, shoulder
and neck. In a May 20, 2013 note, treatment is indicated for feet, ankles, knees and hips.
On July 10, 2013 the employing establishment controverted that the incident occurred as
alleged.
By decision dated September 25, 2013, OWCP denied appellant’s claim. It determined
that the June 4, 2013 incident occurred as alleged but found that the medical evidence was not
sufficient to establish a left knee injury as causally related to the accepted incident.

2

In a September 30, 2013 report, Dr. So advised that the statement in his June 12, 2013
report indicating “This was not a job-related problem” was a clerical error made by a medical
assistant. He noted that appellant was injured while working as stated in other sections of her
record. The addendum was not signed and contains the initials “J.P.”
In an October 7, 2013 report, Dr. Kocan stated that on June 7, 2013 appellant entered the
office complaining of left knee pain and right hip pain caused when a coworker ran into her
wheelchair. He noted that the impact caused a moderate-sized bruise on the inside of her left
knee which hindered her ability to walk without assistance, resulting in an increase in right hip
and lower back pain. Appellant’s initial diagnosis was left knee contusion, left knee strain/sprain
and hip -- lumbar strain/sprain. He noted that the diagnoses were determined by visual
evaluation with noted bruising and swelling with altered gait as well as ranges of motion
palpatation and corresponding orthopedic testing. Dr. Kocan stated that Kentucky law provided
for chiropractic care by adjusting or manipulating the subluxation of the articulations of the
human spine and its adjacent tissues. He noted that appellant’s diagnosis had been appropriately
found by the above-mentioned methods with no need for x-rays. Dr. Kocan concluded that
appellant was accurately diagnosed and her treatment was medically necessary for her work
injury and comorbidity factors.
On October 22, 2013 appellant requested reconsideration.
In a decision dated February 7, 2014, OWCP denied modification of the September 25,
2013 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

3

establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
OWCP determined that appellant established that the June 4, 2013 incident occurred as
alleged. It denied her claim as it found that she did not establish a medical condition resulted
from the accepted employment incident.
Appellant submitted reports from her attending chiropractor, Dr. Kocan. Under FECA a
chiropractor is a physician only to the extent that the reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.7 Dr. Kocan stated that an x-ray was not needed to make his
diagnosis under Kentucky law. The Board notes that under the federal regulations relevant to
claims under FECA, the diagnosis of spinal subluxation must be demonstrated by x-ray.8
Accordingly, the Board finds that Dr. Kocan does not qualify as a physician under FECA.
Dr. Kocan’s reports are not considered probative medical evidence to establish a causal
connection between a diagnosed medical condition and the accepted employment incident.
Appellant also submitted a June 12, 2013 report by Dr. So and an addendum with the
initials “J.P.” dated September 30, 2013. Dr. So diagnosed appellant with a soft tissue injury in
her left knee and a contusion. He advised that her knee injury happened after a collision at work
one week prior to the June 12, 2013 visit. The Board finds that the report of Dr. So does not
constitute a well-rationalized medical opinion addressing how the accepted employment incident
of June 14, 2012 caused her medical condition. OWCP noted that the addendum to the June 12,
2013 report was not signed by Dr. So but by a person identified only as “J.P.” Dr. So discussed
the employment incident and pointed out that the contrary general statement that the injury was
not work related was a mistake made by his medical assistant. The report is inadequate as it does
not provide a rationalized medical explanation as to how appellant sustained a medical condition
related to the accepted employment incident. Furthermore, the Board notes that while there are
indications in the record that appellant had received chiropractic treatment prior to the
employment incident and that this treatment included some work on appellant’s left lower
extremity, Dr. So stated that there was no prior injury to appellant’s left lower extremity. The
6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

Section 8101(2) of FECA provides as follows: “(2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the Secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
8

See 20 C.F.R. § 10.311(b).

4

Board finds that the fact that Dr. So was unaware of prior treatment on appellant’s left lower
extremity and the fact that his opinion is not sufficiently well rationalized with regard to causal
relationship renders Dr. So’s report insufficient to establish causal relationship.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was caused by her employment is sufficient to
establish causal relationship.9 As appellant did not submit a rationalized medical opinion
establishing a causal relationship between her accepted employment activities and a diagnosed
medical condition, she did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 4, 2013, as alleged.

9

Walter D. Morehead, 31 ECAB 188 (1986).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 7, 2014 and September 25, 2013 are affirmed.
Issued: August 13, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

